Title: To Benjamin Franklin from Pierre Landais, 7[-8] February 1779
From: Landais, Pierre
To: Franklin, Benjamin



May it please your Excellency
Alliance Frigate, Brest, Feby 7[-8]th 1779
I have the pleasure to inform you of my arrival here yesterday after a passage of twenty three Days, from Boston where I was fitted out for the purpose of conveying to France the Marquis de la Fayette, and Suite, the Chevalier de Rimondis, the Captain late Commander of the Ceasar one of the Ships belonging to his Majesty and to bring you the Packetts herewith delivered—
The number of private Ships of War are so great in America, at present that it was with the greatest difficulty I could procure any Seamen for the Ship, being under the necessity of taking a number of Men of different Countries, who had been taken by Privateers, English, Scotch and Irish, therefore composed the most of our Crew— A report of a Mutiny prevailed a few days before we left Boston, but being examined into was thought to be without foundation, their intentions, being so concerted that it left no room for a suspicion at that time, but to our surprize and mortification we received information again of their intentions, and their behaviour soon convinced us of their designs— We were then upon our guard and collected every circumstance we could, when and in what manner they intended to take the Ship— On the 2d Inst we received a message at 12 oClock, that they (suspecting we had made a discovery of their Plot) had come to a determination to put it in Execution at 4 oClock that afternoon— I then armed the Officers and those I could depend upon, with the Marquis at their head, seized upon and confined in Irons four of the principal Ringleaders, and made a thorough search in the Ship for Arms and Ammunition, and found in one of the Ringleaders Chests some Cartridges and Balls, and in another a very indecent Knife, fit only for such horrid purposes— I then summoned my Officers and the Gentlemen Passengers and formed a Court of Enquiry to learn of them what they had to offer in their own defence, for the particulars of which I shall refer you to their declarations, likewise the declarations of several others who either through fear of being overpowered, or rather averse to such cruel proceedings (the latter of which I am inclined to believe) made the discovery— Several of the Conspirators might have offered some thing in their own defence as being in Liquor, &c. as they did, had they not discovered the like disposition on board of other Continental Ships, Vizt. the Boston and Providence, which leaves them without any Excuse— Something must be done in this Case to deter others from a like proceeding (which your Wisdom will dictate) or our Ships trust to Miracles for protection— Be it said to the honour of the Navy Board (Eastern Department) that for the Encouragement of Seamen, to enter from other Ships in the Harbour, on board the ALLIANCE, Ten Crowns should be paid them as a Bounty in France; several Seamen accepted the Offer (some among the Conspirators). No alternative remained but to proceed to Sea without being manned, or appliy to the Consul for French Seamen, which I immediately did, and as readily granted; each of these Seamen and Marines were promised Ten Crowns and dividend of Prize Money upon their arrival here— Great Encouragement was given me by the Navy Board that an Exchange for American Prisoners would take place, by which it would be in my power to get my Ship well manned— In my present situation I am in want of at least 100 Men, that are good Seamen, before I can pretend to go to Sea and as there are many Americans in the different Ports, I trust you would lose no time in ordering those who come under your jurisdiction, and give some directions for the Encouragemen of others— The ALLIANCE is equal to my best Wishes, being a remarkable fast Sailor, and mounting thirty-six Guns, 28 twelve Pounders on the Main Deck, and Eight 9 Pounders on the Quarter Deck & ForeCastle— Our Passage would have been performed in less time had we not met with a Gale of Wind, which carried away our Main Top Mast, Top S. Yards, Sails, and Pinnace, and did us otherwise so much damage that were unable for some days to make much Sail on the ship: Our Iron Work was exceeding bad, failing in all parts of the Ship, where the Rigging had any strain— On the 4th Inst. I fell in with a Ship and Snow, manned and Commanded by Swedes, bound from Mounts Bay in England to Leghorn; they told me when they came on board that the Vessels were owned in Stockholm but that the Cargoes (consisting of Pilchards and Tin) were all English Property, and that their demands was the Freight only, upon which I manned and ordered them for this Port— On the 5th Inst we gave Chace to a Snow, which we supposed to be Jersey or Guernsey Privateer, fired several shot at her and should have taken her, had it not been for the Conspirators. (much to my mortification)— I should be happy to receive your instructions, with respect to repairing the Ship, and such other directions as you shall give, or order to be given from time to time— I have the pleasure to acquaint you that my Officers are in the greatest harmony, and show every mark of a disposition to serve their Country in the present Contest— I have the honour to be Your Excellency’s most Obedient and very humble Servant
P: Landais—

N.B. Thirty eight of my Men are in Irons and mus remain so till I receive your Orders how to proceed, or be ordered otherwise by the Agent.



Feby: 8th 1779.
P.S. May it please your Excellency to have an Order from the French Naval Minister for to have in the Harbor all necessary things as Masts, Cordage, Iron Work, Sails, Provisions &c for refiting the Ship, and if necessary to have her Dock’d.
P: Landais
Excellency Franklin Esqr

 
Addressed: His Excellency / Benjamin Franklin Esquire / Minister Plenipotentiary of the / United States of America / Paris
Endorsed: Capt. Landais with the Examinations of the Conspirators
Notation: Augt. 7. 1779.
